ORDER
The Disciplinary Review Board having reported to the Court, recommending that STEPHEN P. KERNAN, of BRIDGETON, who was admitted to practice in this State in 1981, and who has been placed by consent order on disability inactive status since June 27, 1991, be publicly reprimanded for violations of RPC 1.1(a) (gross neglect) and RPC 1.3 (failure to act with reasonable diligence), and the Disciplinary Review Board having further recommended that should respondent be restored to practice in the future, said practice should be under the supervision of a proctor, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and STEPHEN P. KERNAN is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that should respondent be restored to the practice of law, respondent shall practice under the supervision of a proctor satisfactory to the Office of Attorney Ethics, until further Order of the Court; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.